Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 27-33, 35-40, 45, 47 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (7586438).
Regarding claims 1, 27, Lawrence discloses a wireless device (mobile 16 in Fig. 1 and Fig. 3) and a method, comprising:
a receiver (receiver 16 includes a navigation receiver 24 connected with one or more antennas 26, a processor 28 and a satellite receiver or transceiver 30 connected with an antenna 32, ; 
a transmitter (a user contacts the network 10 and requests a specific reference station 14 for a certain period of time,. Any component of the network 10, col. 10, lines 33-35); and 
processing circuitry (processor 28 in Fig. 3) coupled to the receiver and the transmitter, the processing circuitry configured to: send to a network node, a request for reference station transfer information; 
obtain the reference station transfer information for at least one pair of satellites (see Fig. 1, reference station collects at least a one pair of satellites correction information); and 
determine an integer ambiguity solution (receivers 16 each determine a location with the navigation measurements and the navigation signals. For example, a receiver 16 determines a code and carrier phase based position from GPS navigation signals and the differential corrections from one or more reference stations that received the same GPS navigation signals, col. 12, lines 40-43) associated with a new reference station based on the obtained reference station transfer information and an integer ambiguity solution associated with a current reference station (navigation receiver receives corresponding correction information from a reference station based on its position).
Regarding claims 14, 40, Lawrence discloses a network node (one or more centralized processing facilities 18 or one or more reference stations 14, col. 3, lines 25-27)(also see Fig. 2 for a reference station if served as a network node) comprising:
receiver; 
a transmitter; and 
processing circuitry coupled to the receiver and the transmitter, the processing circuitry configured to determine reference station transfer information for at least one pair of satellites associated with a current reference station of a wireless device and anew reference station of the wireless device; and
 send the determined reference station transfer information to the wireless device (refer to Fig. 4 and rejection of claims 1 and 27).
Regarding claim 28, Lawrence discloses wherein the processing circuitry is configured to estimate a position of the wireless device based on the integer ambiguity solution associated with the new reference station and one or more carrier phase observations from the new reference station (a radio receiver receives local differential corrections transmitted directly from a local reference station 14. The local differential corrections, satellite provided corrections or both types of corrections are used to determine a position of the receiver 16 at a given time., col. Col. 12, lines 52-56).
Regarding claims 29, 45, Lawrence discloses wherein the processing circuitry is configured to send capability information to the network node, the capability information indicating a capability of the wireless device to use reference station transfer information (different entities are allowed to own different base stations for use in the differential positioning network. Different entities include individuals, corporations, public agencies, governments or other entities, col. 16, lines 45-49)(act 60 in Fig. 5, different network has different capabilities).
Regarding claims 30-31, Lawrence discloses wherein the request for reference station transfer information comprises an identifier of the current reference station and a new station (Once a satellite receives navigation information from the base station, the information is used to identify the base station by a unique address, act 62, Fig. 5)(each base station has its identification which implies an essential information for a mobile to request for corresponding correction information).
Regarding claim 32, Lawrence discloses wherein the request for reference station transfer information is sent in response to a determination that the wireless device needs to change from the current reference station to the new reference station (a user contacts the network 10 and requests a specific reference station 14 for a certain period of time, col. 10, lines 33, 35)(user device requests a specific information as needed).
Regarding claims 33, 37, 39, 50, Lawrence discloses wherein the reference station transfer information is sent in a GNSS-RTK-RStransferlnfo information element (Using tracking or correlation based on code phase, carrier phase or both code and carrier phases, col. 3, line 65-67)(use of both code phase and carrier phase correction is an RTK technique)(use of RTK implies use of virtual reference station).
Regarding claims 35, 47, Lawrence discloses wherein the reference station transfer information comprises reference station transfer information for one or more global navigation satellite systems (antennas 26 receive and pass to the navigation receiver 24 one or more of the following types of signals: GPS signals, GLONASS signals, GALILEO signals, col. 3, lines 62-64).
Regarding claim 36, Lawrence discloses wherein the obtained reference station transfer information comprises reference station transfer information for one or more global navigation satellite systems (reference stations 14 may be used a differential navigation base or reference stations, col. 3, lines 36-37)(use of double stations is a double differenced technique).
Regarding claim 38, Lawrence discloses wherein the network node comprises a location server (a control facility is server)( network 10, such as the satellite 12, one or more reference stations 14 or the centralized processing facility 18 determines a set of reference stations 14 and associated navigation measurements to transmit based on the locations of the active users, col. 10, lines 58-62).

Allowable Subject Matter
Claims 34, 41-44, 46, 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov